Citation Nr: 0417537	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for shrapnel wounds of 
the back, hips, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to March 
1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board observes that the veteran's claims of entitlement 
to service connection for PTSD and for shrapnel wounds were 
first considered and denied by the RO in unappealed June 1997 
and July 2001 rating decisions.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2003), etc.  And although the RO, in its more 
recent August 2002 decision at issue, determined whether new 
and material evidence had been received to reopen these 
claims, as it should have, the Board, too, must make this 
threshold preliminary determination, regardless, because this 
affects the Board's jurisdiction to reach the underlying 
claims and adjudicate the merits of them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issues on appeal are whether new 
and material evidence has been received to reopen the claims.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

Note also that, when filing of his substantive appeal (VA 
Form 9) in November 2002, the veteran requested a hearing at 
the RO before a local hearing officer.  But the veteran 
failed to report for his hearing, as scheduled.  There are no 
other hearing requests of record, and he has not justified 
his absence, so the Board deems his request for a hearing 
withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) (2003).


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in May 2002, 
containing a brief explanation of VA's duty to assist and the 
evidence necessary to establish a claim for service 
connection (i.e., on the merits).  But the RO failed to 
properly inform him of the evidence needed to substantiate 
his petition to reopen - which, as alluded to above, is the 
threshold preliminary determination.  Only if there is new 
and material evidence will the Board, in turn, reach a merits 
adjudication.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide the case.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).



Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the veteran of his rights and 
responsibilities under this law and whose ultimate 
responsibility-his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issues 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the Board notes that the veteran, in a November 
2002 statement in support of his claim, requested that his 
claims be reviewed and decided using the Decision Review 
Officer (DRO) process.  However, a review of the record 
indicates that the RO failed to honor the veteran's request, 
and that a traditional appellate review was undertaken.  A 
review of the record was also negative for evidence that the 
veteran withdrew his request for the DRO process.  Thus, the 
veteran should be provided the opportunity for such a review.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his petitions to 
reopen his previously denied claims of 
entitlement to service connection for 
PTSD and shrapnel wounds of the back, 
hips, and legs, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
these claims.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his petitions to 
reopen his previously denied claims of 
entitlement to service connection.  The 
prior notification, in the May 2002 
letter, was insufficient.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  The RO also should contact the 
veteran with regards to his prior request 
for a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process is 
sufficient.  If the veteran still desires 
the Decision Review Officer process, the 
RO should complete the review process as 
requested.

3.  Then readjudicate the veteran's 
petitions to reopen his previously denied 
claims of entitlement to service 
connection for PTSD and shrapnel wounds 
of the back, hips, and legs in light of 
any additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




